Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


    DEANNE SAMMOND, PhD

            Plaintiff,

    v.

    ALLIANCE FOR SUSTAINABLE ENERGY, LLC

            Defendant.


                                        COMPLAINT


           Deanne Sammond, through her attorney, Paul Maxon, brings this lawsuit

   for sex discrimination and retaliation. Her allegations are as follows:

                               JURISDICTION AND VENUE

   1.    Plaintiff Deanne Sammond is a Colorado resident who lives in Boulder,

         Colorado. At all relevant times, she was a resident of this state.

   2.    Defendant is a Delaware corporation that regularly conducts business within

         the State of Colorado, with offices in the City of Golden.

   3.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1332 and

         1343, and this action is authorized and instituted pursuant to 29 U.S.C. §

         626(c).

   4.    Venue is proper in this Court as the unlawful employment practices alleged

         were committed within the jurisdiction of the United States District Court for

         the District of Colorado.




                                              1
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 2 of 15




                                FACTUAL ALLEGATIONS

          Mr. Himmel’s Pattern of Discrimination Against Female Scientists

   1.   During the last decade, Mike Himmel, Dr. Sammond’s former supervisor,

        engaged in a pattern of refusal to promote qualified female scientists. One of

        those scientists was Dr. Tina Jeoh, who worked under Himmel from

        approximately 2003-07. Under his supervision, Dr. Jeoh was repeatedly

        passed over for advancement and was forced to leave her position after she

        complained of discrimination by him. After Defendant forced her out, she

        earned a major award from the National Science Foundation, tenure at UC

        Davis, and the UC Davis Chancellor’s≠ Fellow Award. Similarly, Stephanie

        Porter, who also worked under Himmel during that timeframe, also saw her

        career advancement stymied by him, and was passed over for favorable

        assignments in favor of male scientists. She too was also forced out after

        complaining about Himmel’s discriminatory treatment of women. After leaving

        Defendant, she, just like Dr. Jeoh, saw her career flourish, becoming head of a

        research group.

   2.   In 2010, perhaps due to the exodus of talented female scientists such as Dr.

        Jeoh and Dr. Porter, Defendant was seeking to hire a post-doctoral researcher

        with experience working with Rosetta, a piece of software that is used for

        computational modeling and protein design. According to the job requisition,

        this researcher was to work under Mr. Himmel.

   3.   On October 11, 2010, Dr. Sammond, who had recently earned her PhD and

        completed two years as a postdoctoral researcher, but was unaware of




                                             2
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 3 of 15




        Himmel’s history with female scientists, applied for Defendant’s open position,

        listing her experience with Rosetta as one of her qualifications. In December

        2010, Defendant offered her the job, which she accepted. In her new position

        her “research…predominately involved Rosetta Design modeling.”

   4.   In January 2011, Mr. Himmel began supervising Dr. Sammond. In the fall of

        that same year, because federal regulations limit the amount of time a scientist

        can work as a post-doctoral researcher, Defendant was required to hire her full

        time at the entry-level Scientist III Position. This mandatory promotion would be

        the last that Defendant would allow to her receive.

   5.   Despite Himmel’s refusal to promote her, Dr. Sammond’s performance for the

        next four years was strong. In 2012, Himmel gave her an overall rating of

        “Meets Expectations,” on her performance review. In 2013 and 2014, he gave

        her an overall rating of “Successful.” In 2015 he found that she “Successfully

        meets expectations.” And in 2016, he found that she “Successfully meets or

        exceeds expectations.”

   6.   In each of these performance reviews, Dr. Sammond’s work with Rosetta was

        repeatedly mentioned as a basis for her success. For example, her 2014

        review mentioned her Rosetta work six times, with Himmel naming Rosetta as

        one of her “core strengths.” In 2016, the last year before she formally

        complained about discrimination, Himmel wrote that Dr. Sammond’s Rosetta

        modeling work “is on the cusp of establishing NREL as a leading lab in this

        kind of work…I strongly encourage her to continue these efforts in this area.”




                                              3
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 4 of 15




   7.     Consistent with these strong performance reviews from 2012-16, Dr.

          Sammond had numerous publications, presentations, and awards, as well as

          being selected to the Board of the Rosetta Commons.

   8.     Although she performed well from 2012-16, Himmel refused to promote her or

          otherwise advance her career, just as he had done with Drs. Jeoh and Porter

          before her. Instead, even though his performance reviews stated that she was

          “on the cusp of establishing NREL as a leading lab” in her area, he would

          sabotage her career advancement for the benefit of his male subordinates. As

          examples, he limited her lab access and undermined her work with the AdhE

          protein.

   9.     Not surprisingly, the male contemporaries of Dr. Sammond who worked under

          Himmel saw their careers advance while hers was undermined. Petri (Markus)

          Alahuhta earned his PhD in 2008, the same year as Dr. Sammond. Under

          Himmel, he was promoted to Scientist IV, and was given interns and stable

          funding, neither of which were given to her by Defendant.1 Venkataraman

          Subramanian also works under Himmel, and also received his PhD in 2008. He

          has also been promoted to Scientist IV, a promotion she never received.

          Ashutosh Mittal received his PhD in 2007, only one year before Dr. Sammond.

          He was promoted to Scientist IV four years ago, while Defendant has

          prevented her from advancing. Todd VanderWall earned his PhD in 2018, ten

          years after Dr. Sammond. Nevertheless, he holds the same Scientist III

          position that she does.



   1
       When Dr. Sammond did have interns, it was because she found them on her own.


                                                  4
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 5 of 15




   10. After observing these disparities and learning about the experiences of Doctors

       Jeoh and Porter, Dr. Sammond came to understand that Himmel engaged in

       an ongoing pattern of preferring male scientists. However, when she brought

       her concerns about lack of advancement to him, he responded that there is

       nothing she could do that his protégé Yannick Bomble could not. He made this

       comment despite the fact that she is a protein engineer and Bomble is not.

                                Defendant’s Retaliation

   11. In late 2016, frustrated with her lack of advancement, Dr. Sammond brought

       her concerns about Himmel to her center director. Afterward, she was excluded

       from meetings, including being excluded from lab meetings for months on end.

       She was also excluded from meetings for a Fed Impact project which Himmel

       and Bomble had used her resume to obtain funds for. Additionally, her male

       colleagues began taking her ideas from her, including the AdhE project that

       had been listed on her previous performance review as one of her major

       objectives.

   12. In 2017, because of Himmel’s marginalization of her, Dr. Sammond requested

       a reorganization in hopes that she would no longer have to work under him.

       This request was difficult not only because he supervised her work, but also

       because he and Bomble controlled her funding. Nevertheless, she pressed

       forward, and in September of that year, a reorganization was announced,

       resulting in a what was in effect a demotion for Himmel.




                                            5
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 6 of 15




   13. Days after the reorganization was announced, Defendant sent senior

       researchers showing that Dr. Sammond was the only researcher without

       significant funding for the coming year. This email was sent despite Himmel’s

       statement in previous year’s performance review that she was “on the cusp of

       establishing NREL as a leading lab” in her area of expertise. When she

       confronted Himmel about the lack of funding, he recommended that she resign.

       After he made this statement, she took her concerns to Mike Crowley, a friend

       of Himmel’s. He also suggested she should resign.

   14. On October 7, 2017, in response to Himmel’s actions, Dr. Sammond formally

       complained to Defendant about his discriminatory and retaliatory actions, as

       well as those of his protégé Bomble. Included in her complaint was a formal

       request that she no longer be required to work under the supervision of either,

       and that Defendant establish clear goals that would help her to advance.

   15. On November 20, 2017, Dr. Sammond participated in an investigation of her

       complaint through an interview with Defendant’s investigator. On December 1,

       only eleven days later, Himmel wrote his first ever negative performance

       review of her.

   16. Himmel’s retaliatory 2017 review included negative feedback for the same work

       that he had praised her for in previous years. For example, in 2016, regarding

       her work on the PDC protein, he had written, “I am particularly impressed with

       her technical acumen in developing new modeling paradigms on the PDC…”

       However, in 2017 he reversed course and claimed that her PDC work was

       inadequate and any credit should go to a male scientist, writing, “[r]egarding




                                            6
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 7 of 15




        the PDC fusion work, the claims are essentially inaccurate. Daehwan [a male

        scientist] developed this concept initially…”2 Similarly, the 2016 review had

        addressed her work on PFOR proteins, which had apparently contributed to

        Himmel’s finding that she had “a very good year in FY16.” But in the 2017

        review Himmel criticized her for not finishing work on PFORs in 2016, despite

        the fact that this was a project from the previous year, and he had not

        previously claimed her work was deficient. Similarly, her 2016 review

        addressed her work on the AdhE protein, which Himmel ostensibly considered

        when he found that she “exceeded expectations in several projects” that year.

        Indeed, in 2016 AdhE was important enough to merit its own heading on her

        review, and in that review he did not state any dissatisfaction with her progress.

        But in her 2017 review, he reversed his previous assessment of her 2016

        AdhE work, writing that “Deanne hadn’t done anything [on AdhE] as of March

        FY16.”

   17. In addition to criticizing her for work he had previously praised her for,

        Himmel’s 2017 review criticized her for not completing tasks that Defendant

        had continually refused to support her on. He criticized her for not completing

        work on xylose transporter (a protein) claiming that “all the materials were

        available.” In fact, the work was not completed because Defendant repeatedly

        ignored her requests to provide her with the materials necessary to complete it.

   18. On December 6, through a letter from her attorney, Dr. Sammond complained

        to Defendant that Himmel’s 2017 review was inaccurate and retaliatory. In


   2
     PDC modeling and fusion are not identical projects, but in addition to involving the same protein,
   the second project was a follow-up on the first.


                                                    7
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 8 of 15




       response, Defendant assigned Michael Crowley to present the review, along

       with another supervisor, Steve Decker, who had no personal knowledge of the

       review’s substance. Although Defendant assigned the in-person presentation

       of Himmel’s review to other supervisors, its substance was not changed.

   19. On December 21, 2017, Dr. Sammond met with Crowley and Decker to

       discuss Himmel’s review. Repeatedly during the meeting, she provided the

       reviewers with specific refutation of Himmel’s claims, but they were not able to

       substantively respond. Based on their lack of substantive response, she

       repeatedly voiced concern that the review’s false claims were fabricated to

       make her look bad, but neither Mr. Decker nor Mr. Crowley responded to this

       concern. When she informed them that she had relayed her concerns to the

       legal department, Mr. Crowley said, “This is like a he said she said.” Then he

       began laughing and continued, ”How can you come in here with that?”

   20. The review became even more remarkable when the discussion turned to

       Himmel’s claim that Dr. Sammond had not met her goals working on the xylose

       transporter, and his claim that “all the materials were available.” Dr. Sammond

       responded by explaining that she had repeatedly requested the materials but

       received no response. Decker was skeptical, asking, “What were they

       expecting you to do on the project?” He continued, “There has to be

       supplies…people never balk about that…I can’t imagine anyone balking at a

       few thousand dollars [for supplies]…” After several minutes of Decker’s

       questioning, Crowley jumped in and said, “You should have come to me

       [asking for supplies]. I’m the PI (primary investigator) on that.” Dr. Sammond




                                            8
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 9 of 15




       responded that she had copied him on the emails requesting materials for this

       work, and repeatedly received no answer.

   21. Shortly after this discussion, Decker questioned the review itself, saying,

       “Obviously there is something going on here…[this] doesn’t make any sense to

       me on any level…it doesn’t make any sense.” He concluded that, “obviously

       we can’t upload this,” meaning that the review could not be officially submitted

       to human resources. Dr. Sammond then discussed bringing her concerns to

       human resources. Crowley discouraged her, saying, “Oh no…that’s our

       problem.”

   22. That same month, Dr. Sammond provided her written rebuttal to Himmel’s

       2017 review, documenting its numerous inaccuracies and falsehoods.

       Defendant’s written policies in effect at the time required that employees’

       performance reviews be included in their personnel files, along with the

       employee’s rebuttal. This inclusion is important, because under Defendant’s

       policies reviews “primarily contribute[] to an individual’s eligibility for a merit

       increase” in pay. Despite these clear policies, Defendant did not place Ms.

       Sammond’s 2017 review in her personnel file. Unlike 2017, when it increased

       her pay at the beginning of the year, in 2018 Defendant did not grant her any

       type of pay increase.

   23. In approximately the same timeframe, James Martin, Defendant’s in house

       attorney, called Dr. Sammond’s attorney requesting a settlement demand, and

       indicating that as a condition of any resolution Defendant would require Ms.

       Sammond to leave her job. Dr. Sammond declined. Concurrently, Defendant




                                               9
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 10 of 15




       concluded its investigation of her discrimination and retaliation complaints, but

       did not provide Dr. Sammond with a copy of its findings.

   24. In early 2018, Dr. Sammond filed a charge of discrimination with the Colorado

       Civil Rights Division (“CCRD”), accusing Defendant of sex discrimination and

       retaliation and specifically accusing Himmel and Bomble of illegal actions

       against her.

   25. Contemporaneously, in a claimed attempt to remedy the situation and give her

       a “fresh start,” Defendant assigned Dr. Sammond a new set of tasks, but did

       not guarantee her funding to ensure her continued employment. Additionally,

       Defendant continued to allow Crowley to supervise her work, despite his

       involvement in presenting Himmel’s retaliatory 2017 review, and the two men’s

       friendship. Defendant further allowed Bomble to supervise her work despite his

       close ties to Himmel, and the fact that he was personally identified in her

       CCRD charge as participating in discriminatory and retaliatory acts against her.

       Defendant also kept her at the same desk, in close physical proximity to

       Himmel and Bomble. Defendant took these actions despite the fact that it is a

       massive organization with over 2000 employees and could have easily moved

       her and placed her under the supervision of scientists untainted by allegiance

       to Himmel or previous allegations of discriminatory and retaliatory conduct.

   26. Not surprisingly, the “fresh start” was nothing of the sort, and Crowley

       ruthlessly criticized Dr. Sammond’s work throughout the first half of 2018. On

       approximately July 12, she met with one of her supervisors, to discuss her

       frustration at having to continue to work with Crowley and Bomble, and




                                            10
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 11 of 15




       concerns of ongoing discrimination and retaliation. She explained that she

       believed that Crowley, in particular, was setting her up to fail. Upset, her

       supervisor responded by telling her to forget the past, and that she would be

       treated like a brand-new employee—despite the fact that she had been

       working for Defendant for eight years.

   27. On August 17, 2018, through a letter from her attorney, Dr. Sammond informed

       Defendant about additional retaliation. She also amended her CCRD charge to

       make it explicit that Crowley had been partially responsible for the retaliatory

       2017 review, and was continuing this retaliation through unrealistic

       performance expectations.

   28. On August 22, Dr. Sammond met Defendant’s human resources

       representative, Deb Coyle, and told her about her ongoing concerns of

       discrimination and retaliation by Crowley. Ms. Coyle responded by revealing

       that she had previously recommended that Dr. Sammond not be required to

       continue to work under Mr. Crowley, and that she had recommended that Dr.

       Sammond’s desk be moved. Ms. Coyle then asked Dr. Sammond if she would

       like her desk moved, and she responded that she would.

   29. Throughout 2018, Defendant continued to assign Dr. Sammond tasks, but

       often required that she could not use Rosetta, allegedly because of funding

       restrictions. However, because Dr. Sammond is the only Rosetta scientist

       working for Defendant, this restriction appeared to be targeted specifically at

       her. Frustrated, on October 26, 2018, she met with Defendant’s Director,

       Martin Keller, and informed him that she was experiencing continued retaliation




                                             11
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 12 of 15




         through the withholding of funds and being forced to continue to work under

         Crowley. He responded with surprise, stating that Defendant was very

         successful raising funds, and that with 2000 employees in the lab, it should

         have been easy to allow Dr. Sammond to work with other people, away from

         the influence of Himmel, Bomble, and Crowley.

   30. On October 30, 2018, Discover magazine ran an article about Rosetta calling it

         “the single most important tool” in protein research and design.3 At

         approximately that same time, a University contacted Dr. Sammond asking for

         her help in a faculty search and calling her a “leader in protein design,” a

         reputation she gained primarily through her Rosetta work. Later that month,

         she was featured in an article for phys.org positively discussing her Rosetta

         work. Nevertheless, on November 5, Defendant assigned her additional tasks,

         with the express stipulation that she could not use Rosetta.

   31. On November 28, 2018, Defendant gave Dr. Sammond an unfavorable

         performance review, largely based on the input of Crowley and Bomble. She

         continues to work under their supervision, and in close proximity to Bomble and

         Himmel.

   32. On February 22, 2019, the Colorado Civil Rights Division completed its

         investigation of Dr. Sammond’s claims and determined that there was probable

         cause to conclude that Defendant illegally retaliated against her because of her




   3
       http://discovermagazine.com/2018/nov/all-in-the-fold




                                               12
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 13 of 15




       complaints of sex discrimination. In response to the State of Colorado’s finding

       that Defendant had illegally retaliated, it took no remedial action, but instead

       requested that she resign.

                        FIRST CAUSE OF ACTION
      SEX DISCRIMINATION IN VIOLATION OF TITLE VII OF THE 1964 CIVIL
                               RIGHTS ACT
                         42 U.S.C. § 2000e et seq.

   33. As a woman, Dr. Sammond is a member of a protected class.

   34. Dr. Sammond suffered adverse action in the form of Defendant’s refusal to

       promote her or grant her raises.

   35. Defendant’s animus towards women was a motivating factor in the adverse

       actions.

   36. Defendant had no legitimate, non-discriminatory reasons for the adverse

       actions it took against Dr. Sammond.

                      SECOND CAUSE OF ACTION
   RETALIATION IN VIOLATION OF TITLE VII OF THE 1964 CIVIL RIGHTS ACT
                        42 U.S.C. § 2000e et seq.


   37. Dr. Sammond engaged in protected activity by complaining about sex

       discrimination and filing a CCRD Charge.

   38. Defendant took adverse action against Dr. Sammond by refusing to promote

       her, refusing to give her raises, giving her negative performance reviews,

       and setting her up to fail.

   39. There was a causal connection between Dr. Sammond’s protected activity

       and Defendant’s adverse actions against her.




                                             13
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 14 of 15




   40. Defendant had no legitimate, non-discriminatory reasons for the adverse

       actions it took against Dr. Sammond.

                         THIRD CAUSE OF ACTION
         SEX DISCRIMINATION IN VIOLATION OF THE COLORADO ANTI-
                           DISCRIMINATION ACT
                          C.R.S. 24-34-301, et seq.

   41. As a woman, Dr. Sammond is a member of a protected class.

   42. Dr. Sammond suffered adverse action in the form of Defendant’s refusal to

       promote her or grant her raises.

   43. Defendant’s animus towards women was a motivating factor in the adverse

       actions.

   44. Defendant had no legitimate, non-discriminatory reasons for the adverse

       actions it took against Dr. Sammond.

                       FOURTH CAUSE OF ACTION
    RETALIATION IN VIOLATION OF THE COLORADO ANTI-DISCRIMINATION
                                   ACT
                         C.R.S. 24-34-301, et seq.

   45. Dr. Sammond engaged in protected activity by complaining about sex

       discrimination and filing a CCRD Charge.

   46. Defendant took adverse action against Dr. Sammond by refusing to promote

       her, refusing to give her raises, giving her negative performance reviews,

       and setting her up to fail.

   47. There was a causal connection between Dr. Sammond’s protected activity

       and Defendant’s adverse actions against her.

   48. Defendant had no legitimate, non-discriminatory reasons for the adverse

       actions it took against Dr. Sammond.




                                          14
Case 1:19-cv-01345-PAB Document 1 Filed 05/09/19 USDC Colorado Page 15 of 15




                                DEMAND FOR JUDGMENT

          Plaintiff respectfully requests that this Court enter judgment in her favor

   and against Defendant and award him all relief as allowed by law, including, but

   not limited to, the following:

          a. Actual economic damages as established at trial;

          b. Compensatory damages including, but not limited to, those for future

              pecuniary losses, emotional pain, suffering, inconvenience, mental

              anguish, loss of enjoyment of life, and other nonpecuniary losses;

          c. Punitive damages;

          d. Pre-judgment and post-judgment interest at the statutory rate;

          e. Attorneys’ fees, costs and expenses; and

          f. Such further relief as justice requires.



       PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.


          Respectfully submitted this 9th day of May, 2019.

                                             s/ Paul Maxon
                                             Paul Maxon (Atty. Reg. # 37251)
                                             The Law Office of Paul Maxon, P.C.
                                             4450 Arapahoe Avenue
                                             Boulder, CO 80303
                                             Telephone: (303) 473-9999
                                             Fax: (303) 415-2500
                                             E-mail: paulmaxon@maxonlaw.com
                                             Attorney for Plaintiff John Hayes




                                            15
